Title: To Thomas Jefferson from Thomas Truxtun, 25 June 1807
From: Truxtun, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Richmond 25th June 1807.
                        
                        I have the honor to enclose You herewith Copys of a Note transmitted by me to the Grand Jury, Now in Session.
                            Its Object was a vindication of my own character, in consequence of the Cyphered letter produced by General Wilkinson to
                            the Grand inquest of the Nation, and another curious tale of a vessel belonging to New Orleans—Speaking some other vessel
                            from Jamaica and one of the Crew having said, I was expected at Jamaica with Several frigates, to Join some British Ships
                            of war in order to Aid Burr’s enterprize. but where I was to get those frigates No One can devise—Yet ridiculous as this
                            fabrication was, and as  ridiculous as it is to have a Currency in the
                            remotest town in the US among the least informed Citizens, It might have had Some weight when taken with the Cyphered
                            letter, (now fairly decyphered by the grand Jury as I understand) had I not immediately refuted promptly such declaration,
                            aided by other Evidence, and by the letters of Sir Eyre Coote and Mr Dacres, which were read before the Grand Jury—who
                            sent for me afterwards and behaved in the most polite respectful and handsome manner. But I have Called these Story’s
                            fabrications. They are so most unquestionably tho’ I know not their authors; however, it seems strange that no letter or
                            vessel from Jamaica to Portsmouth New hamshire—Boston, New York, Philadelphia—Baltimore, Norfolk, Charlston south
                            Carolina, Savannah in Georgia &c &c &c ever Mentioned this tale—but a New Orleans vessel at New
                                Orleans—It is Curious indeed and very Curious. But it will be remembered every Where I hope, by
                            those who know me—that I have made Affidavit, to the following facts—that when asked to take a part in the Expedition
                            against Mexico, Should a war take place between the US and Spain—
                        I inquired whether the Executive was privy to or concerned in the project—and on being answered Emphatically that he was not—I promptly declined having any thing to do with it—And As soon as I
                            Saw the western proceedings (by News papers)—which I could Not understand, I communicated the worst I knew of Burr’s
                            manuvres, without any paliation whatever, and without the least retrospect to any thing past, between the Dept. of Navy
                            and myself, which could induce delay.—
                        It Appeared to me proper that you should, as the Cheif Majistrate of the Union, see these facts and
                            Especially as there are so many Story’s Unfounded—hourly passing at this place. In great haste for the mail 
                  I have the
                            honor to be Respectfully Sir Your Most Obt humble Servt.
                        
                            Thomas Truxtun
                            
                        
                    